DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a mobile robot, classified in A47L 11/282.
II. Claims 14-20, drawn to method of controlling a mobile robot, classified in G05D 1/0219.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the robot of group I can be used by a different method such as the controller sets a traveling pattern and sets a moving path.
The method of controlling a robot of group II can be used by a different device such as a mop that is integral to a main body (not coupled to a main body) or one that is not configured to travel on a surface in response to the rotation of the mop.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I and II would require different searches.  For example invention II would require a search in G05D 1/0219, which is not necessarily required for searching invention I.  Furthermore, the search for the inventions would require different search strings (i.e. text search); and the search string and/or Symbol for one invention would not necessarily be applicable for the other invention.  The search for invention II would not necessarily yield relevant art for invention I, and vice versa.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Chad Wells on 11/2/22 a provisional election was made without traverse to prosecute the invention of cleaning robot apparatus, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-13 objected to because of the following informalities:  "the controller is configured to" should read --the controller is further configured to--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claim(s) 1,3,5-10,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US Patent Application Publication No. US 20190038106 A1) as applied to claim 1, and further in view of Ahn (US Patent Application Publication No. US2016135655A1).
Regarding claim 1, Jang discloses a mobile robot, comprising: 
a main body (Figure 2:30) configured to travel on a surface and remove foreign substances from the surface (Paragraph [0034]); 
a spin mop (Figure 2:40) coupled to the main body, wherein the spin mop includes a first rotary plate (Figure 2:41a) with a first cleaning cloth (See Figure 3:411) and a second rotary plate (Figure 2:41b) with a second cleaning cloth (See Figure 3:411), wherein the main body is configured to travel on the surface in response to rotation of the spin mop (Paragraph [0044]); and
a controller (Paragraph [0034], line 3) configured to (a) set a traveling pattern (Paragraph [0070]) of the mobile robot on the surface, (b) set a moving path of the main body based on the set traveling pattern (Paragraph [0070]), (c) determine a traveling state of the mobile robot by calculating a location change of the main body during traveling (Paragraph [0067], controller uses images to sense travelling area and state of robot),
Jang does not disclose: 
(d) detect an occurrence of abnormal traveling during the traveling, wherein abnormal traveling occurs when the moving path of the main body deviates from the set moving path, (e) output a notification in response to the occurrence of abnormal traveling, and (f) activate re-cleaning to clean a location where the abnormal traveling occurs.
Ahn teaches: 
(d) detect an occurrence of abnormal traveling during the traveling (See at least paragraphs [0040], [0052], [0061], non-cleaning region is abnormal traveling region), wherein abnormal traveling occurs when the moving path of the main body deviates from the set moving path (See at least paragraphs [0077], [0082]), (e) output a notification in response to the occurrence of abnormal traveling (Paragraphs [0053] [0218]), and (f) activate re-cleaning to clean a location where the abnormal traveling occurs (Paragraphs [0082]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jang, by having the controller also (d) detect an occurrence of abnormal traveling during the traveling, wherein abnormal traveling occurs when the moving path of the main body deviates from the set moving path, and (f) activate re-cleaning to clean a location where the abnormal traveling occurs, in view of the teachings of Ahn, in order to ensure cleaning of all areas.
Jang as modified, doesn’t explicitly disclose the controller being configured to (e) output a notification in response to the occurrence of abnormal traveling.  However, Ahn teaches in multiple situation (e.g. when an error occurs, when completing cleaning), alerting the user by emitting a sound or sending a message (Paragraphs [0053] [0167] [0218]).  Since the “abnormal traveling”, would be a deviation from the original scheduled cleaning job, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Jang by having the controller to be further configured to e) output a notification in response to the occurrence of abnormal traveling, in view of the teachings of Ahn, in order to inform user of an abnormal situation, for proper action.
Regarding claim 3, Jang as modified discloses the mobile robot of claim 1, further it discloses the controller is configured to determine whether the abnormal traveling is caused by at least one of (i) an obstacle (Ahn Paragraph [0239]), (ii) an abnormality in a motor that rotates the spin mop or in a driving unit (Ahn Paragraph [0215]).
Regarding claim 5, Jang as modified discloses the mobile robot of claim 1, and when re-cleaning is activated, the controller is configured to (i) perform the re-cleaning (Ahn Paragraphs [0082]) , and (ii) return to the set moving path to perform preset cleaning after the re-cleaning (Jang’s mobile robot operates in a schedule [0083], thus, when the mobile robot begins the cleaning operation (i.e. next scheduled time), then it would meet the limitations as claimed).
Regarding claim 6, Jang as modified discloses the mobile robot of claim 1, wherein, when re-cleaning is activated, the controller is configured to (i) return to the set moving path to perform preset cleaning (Ahn See at least paragraphs [72-82]), and then (ii) move to a location or area where abnormal traveling occurs to perform the re-cleaning (Ahn See at least paragraphs [0243], [0160]). Furthermore, the non-cleaning region (abnormal traveling area) comprises the obstacle and area surrounding the obstacle. When the re-cleaning command is input, the robot cleans the set moving path first moving towards the obstacle and then effectively cleans the immediate obstacle area. 
Regarding claim 7, Jang as modified discloses the mobile robot of claim 1, wherein, when re-cleaning is activated, the controller (Ahn Figure 2:180 sends input to operation unit 130) is configured to perform re-cleaning of a location or area where the abnormal traveling occurs according to a changed traveling pattern (Ahn Paragraph [0160]).
Regarding claim 8, Jang as modified discloses the moving robot of claim 1, wherein the controller (Ahn Figure 2:180 sends input to storage unit 140) is configured to (i) store data on a location where abnormal traveling occurs (Ahn Paragraph [0241]), (ii) when abnormal traveling occurs at a particular location a predetermined number of times (Ahn Paragraph [0061]), set the particular location as an exceptional area (Ahn See at least paragraphs [0241], [0248]), and (iii) perform a re-cleaning operation of the exceptional area (Ahn Paragraph [0160]).
Regarding claim 9, Jang as modified discloses the mobile robot of claim 8, wherein, in the re-cleaning operation (Ahn See at least paragraphs [72-82], [0243], [0160]), the controller (Ahn Figure 2:180) is configured to first clean other areas except the exceptional area and then clean the exceptional area. Furthermore, the non-cleaning region (abnormal traveling area) comprises the obstacle and area surrounding the obstacle. When the re-cleaning command is input, the robot cleans the set moving path first moving towards the obstacle and then effectively cleans the immediate obstacle area.
Regarding claim 10, Jang as modified discloses the mobile robot of claim 8, wherein, in the re-cleaning operation, the controller (Ahn Figure 2:180) is configured to repeat re-cleaning of the exceptional area a preset number of times (Ahn Paragraph [0114, [0136], cleaning schedules are preset). 
Regarding claim 11, Jang as modified discloses the mobile robot of claim 1, further comprising an output unit (Ahn Figure 2:120, display unit) configured to output an operating state (Ahn Paragraph [0055]) of the mobile robot, wherein the output unit is configured to, in response to a command from the controller (Ahn Figure 2:180), generate the notification by combining at least one of a warning message (Ahn Paragraph [0055], display of detected error), a warning sound, and a warning light and output the notification. 
Regarding claim 13, Jang as modified discloses the mobile robot of claim 1, wherein the controller (Ahn Figure 2:180) is configured to transmit data on a location or an area where abnormal traveling occurs to a terminal, wherein the terminal displays the location where the abnormal traveling occurs on a map (Ahn See at least paragraphs [81-82, 147-148]).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US Patent Application Publication No. US 20190038106 A1) as applied to claim 1, in view of Ahn (US Patent Application Publication No. US2016135655A1) and further in view of Klintemyr (WIPO No. 2018054451A1).
Regarding claim 2, Jang as modified discloses the mobile robot of claim 1; and further it discloses the controller being further configured to (ii) store the location where the abnormal traveling occurs (Ahn Paragraph [0061]).  However, Jang as modified does not disclose wherein the controller is configured to (i) determine that abnormal traveling is occurring when a distance between a location of the main body and the set moving path becomes greater than or equal to a predetermined distance.
Klintemyr teaches wherein the controller (Figure 1:116) is configured to (i) determine that abnormal traveling (Summary: page 2, lines 10-15) is occurring when a distance between a location of the main body (Figure 1:100) and the set moving path becomes greater than or equal to a predetermined distance (Summary: page 3, lines 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jang, by having the controller being further configured to (i) determine that abnormal traveling is occurring when a distance between a location of the main body and the set moving path becomes greater than or equal to a predetermined distance in view of the teachings of Klintemyr, in order to improve obstacle detection and path correction capabilities of the cleaning robot. 
Claim(s) 4,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US Patent Application Publication No. US 20190038106 A1) as applied to claim 1, in view of  Ahn (US Patent Application Publication No. US2016135655A1) and further in view of Romanov (US Patent Application Publication No. US8961695B2).
Regarding claim 4, Jang as modified discloses the mobile robot of claim 1. Furthermore, Jang as modified does not disclose wherein the controller is configured to determine whether abnormal traveling occurs due to slipping caused by a material of the surface on which the main body is traveling.
Romanov teaches wherein the controller (Figure 13:130) is configured to determine whether abnormal traveling occurs due to slipping (See at least Paragraphs [0134], [0154], [0155]) caused by a material of the surface on which the main body is traveling (Paragraph [0239], obstacle can be a material of the surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang with Ahn, in order to further improve obstacle detection and path correction capabilities of the cleaning robot.
Regarding claim 12, Jang as modified discloses the mobile robot of claim 1. Furthermore, Jang does not disclose wherein, when abnormal traveling occurs, the controller is configured to activate compensative traveling, wherein the main body travels in a straight direction when compensative traveling is activated.
Romanov teaches wherein, when abnormal traveling occurs, the controller (Figure 13:130) is configured to activate compensative traveling, wherein the main body travels in a straight direction (Paragraph [0416], rectilinear paths) when compensative traveling is activated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang with Romanov, in order for the robot to capture better images for map generation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA ROCHELLE WILLIAMS whose telephone number is (571)272-6999. The examiner can normally be reached Mon-Fri, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALYSSA R WILLIAMS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723